In a coram nobis proceeding, defendant appeals from an order of the Supreme Court, Kings County, entered October 9, 1963, which denied without a hearing his application to vacate a judgment of the former County Court, Kings County, rendered November 18, 1959 on his plea of guilty, convicting him of manslaughter in the first degree, and sentencing him to serve a term of 10 to 20 years. Order affirmed. By his guilty plea, defendant waived his present objection that his confession was unlawfully obtained (People v. Nicholson, 11 N Y 2d 1067). The Special Term did not improperly foreclose defendant from relitigating the issues of a coerced plea or an unkept promise of sentence. In a previous coram nobis proceeding, after a hearing held pursuant to order of this court remitting the proceeding for that purpose (15 A D 2d 503), those issues were decided against the defendant. Though a denial of a coram nobis application is not res judicata in connection with a subsequent application on the same grounds, the entertainment of such subsequent application is ordinarily a matter of discretion (People v. Mazzella, 13 N Y 2d 997). Here, the facts allegedly suppressed by the People do not appear to have been in their possession while defendant was ignorant of them, nor does he so contend. Instead, such allegedly suppressed facts appear to be facts which defendant should have produced in his defense, if he had evidence of them. Beldock, P. J., Ughetta, Kleinfeld, Brennan and Hopkins, JJ., concur.